FILED
                             NOT FOR PUBLICATION
                                                                           OCT 28 2015

                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


FOURTH AGE LIMITED, a United                     No. 13–56392
Kingdom corporation; PRISCILLA
MARY ANNE REUEL TOLKIEN, as                      D.C. No. 2:12-cv-09912-ABC-SH
Trustee of the Tolkien Trust, a United
Kingdom Charitable Trust; J.R.R.
TOLING ESTATE LIMITED, a United
Kingdom corporation; HARPERCOLLINS               MEMORANDUM*
PUBLISHERS, LTD, a United Kingdom
corporation; UNWIN HYMAN, LTD, a
United Kingdom corporation; GEORGE
ALLEN AND UNWIN PUBLISHER,
LTD, a United Kingdom corporation,

                Plaintiffs-counter-defendants
- Appellants,

  v.

WARNER BROS ENTERTAINMENT,
INC., a Delaware corporation as successor-
in-interest to New Line Cinema Corp.;
WARNER BROS DIGITAL
DISTRIBUTION, INC., a division of
Warner Bros Home Entertainment Inc, a
Delaware corporation; WARNER BROS
CONSUMER PRODUCTS, INC., a
Delaware corporation; SAUL ZAENTZ
COMPANY, a California corporation;
NEW LINE PRODUCTIONS, INC., a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
California corporation,

               Defendants-counter-claimants
- Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                           Submitted October 22, 2015**
                               Pasadena, California

Before: PREGERSON and TROTT, Circuit Judges, and STAFFORD, Senior
District Judge.***



      This case arises out of the parties’ disagreement about the scope of their

rights under certain contracts. For two years, with each claiming that the other

breached the contracts, the parties attempted to resolve their contract-related

disputes through settlement negotiations and mediation. When the parties’

attempts at resolution proved unsuccessful, Plaintiffs filed suit for breach of

contract. In response, Defendants filed breach-of-contract counterclaims.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for Northern Florida, sitting by designation.
                                          -2-
      Invoking California’s anti-SLAPP statute,1 Cal. Civ. Proc. Code § 425.16,

Plaintiffs moved to strike Defendants’ breach-of-contract counterclaims. In their

motion, Plaintiffs argued that Defendants’ counterclaims were filed solely to

punish Plaintiffs for filing their lawsuit, thereby violating the anti-SLAPP statute.

The district court rejected Plaintiffs’ argument, recognizing that the lawsuit was a

“routine contract dispute that gave rise to [both] claims and counterclaims . . . [for]

affirmative relief.” According to the district court, Defendants’ contract-related

counterclaims lacked “the hallmark characteristics of SLAPP suits.”

      Based on our review of the record and the parties’ briefs, we conclude that

the district court correctly denied Plaintiffs’ anti-SLAPP motion to strike.

Accordingly, we AFFIRM.




      1
         SLAPPs, or Strategic Lawsuits Against Public Participation, are “lawsuits
that masquerade as ordinary lawsuits but are brought to deter common citizens
from exercising their political or legal rights or to punish them for doing so.”
Batzel v. Smith, 333 F.3d 1018, 1023 (9th Cir. 2003) (internal quotation marks
omitted).
                                           -3-